989 F.2d 498
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ian BAILEY, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 92-2176.
United States Court of Appeals, Sixth Circuit.
March 22, 1993.

Before KENNEDY, ALAN E. NORRIS and SUHRHENRICH, Circuit Judges.

ORDER

1
Ian R. Bailey appeals a district court judgment affirming the Secretary's denial of his application for social security disability benefits.   The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).   All counsel of record have waived oral argument.


2
Bailey filed an application for social security disability benefits with the Secretary, alleging that he suffered from dizziness, blackouts, reduced vision, and an impaired memory.   Following a hearing, the administrative law judge (ALJ) determined that Bailey was not disabled because he had the residual functional capacity to perform a significant number of jobs in the economy.   The Appeals Council affirmed the ALJ's determination.


3
Bailey then filed a complaint seeking a review of the Secretary's decision.   The district court held that substantial evidence existed to support the Secretary's decision and granted judgment for the Secretary.   Bailey has filed a timely appeal.


4
Upon review, we conclude that substantial evidence exists to support the Secretary's decision.   Brainard v. Secretary of Health and Human Servs., 889 F.2d 679, 681 (6th Cir.1989) (per curiam).   Bailey's arguments are without merit.


5
Accordingly, we affirm the district court's judgment for the reasons set forth in the magistrate judge's report filed on March 27, 1992, as adopted by the district court in its order of August 31, 1992.   Rule 9(b)(3), Rules of the Sixth Circuit.